IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ALEXANDER LAMAR                     NOT FINAL UNTIL TIME EXPIRES TO
PRINCE,                             FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-4857
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 15, 2016.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Joe Hamrick, Rick A. Sichta, and Susanne K. Sichta of The Sichta Firm, LLC,
Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert "Charlie" Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.